Exhibit 10.2

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of the     day of         2013 by and between Pure Bioscience,
Inc., a Delaware corporation (the “Company”), and                     (the
“Indemnitee”).

WHEREAS, the Company believes it is essential to retain and attract qualified
directors and officers;

WHEREAS, the Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the (i) Company’s Certificate of Incorporation (the “Certificate of
Incorporation”) provides that, to the fullest extent permitted by Delaware
statutory or decisional law, no director of the Company shall be personally
liable to the Company or its stockholders for breach of fiduciary duty as a
director and (ii) the Company’s Bylaws (the “Bylaws”) require the Company to
indemnify its directors and officers to the greatest extent permitted by the
DGCL (as hereinafter defined) and permits the Company to advance expenses in
connection therewith;

WHEREAS, the Indemnitee has been serving and intends to continue serving as a
director and/or officer of the Company in part in reliance on the Certificate of
Incorporation and Bylaws; and

WHEREAS, in recognition of the Indemnitee’s need for (i) substantial protection
against personal liability based on the Indemnitee’s reliance on the Certificate
of Incorporation and Bylaws, (ii) specific contractual assurance that the
protection promised by the Certificate of Incorporation and Bylaws will be
available to the Indemnitee, regardless of, among other things, any amendment to
or revocation of the Bylaws or any change in the composition of the Company’s
Board of Directors (the “Board”) or acquisition transaction relating to the
Company, and (iii) an inducement to continue to provide effective services to
the Company as a director and/or officer thereof, the Company wishes to provide
for the indemnification of the Indemnitee and to advance expenses to the
Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement, and to provide for the continued coverage of the Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.

NOW, THEREFORE, in consideration of the premises contained herein and of the
Indemnitee continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1. Certain Definitions.

(a) “Change in Control” shall mean the occurrence of any of the following
events: (i) the closing of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the exclusive license of
substantially all of the intellectual property of the Company material to the
business of the Company resulting in the Company being unable to continue its
business as in effect prior to such license; provided, however, that a mortgage,

 

1



--------------------------------------------------------------------------------

pledge or grant of a security interest to a bona fide lender shall not by itself
constitute a Change of Control; (ii) the consummation of a merger or
consolidation of the Company with or into another entity in which the
stockholders of the Company exchange their shares of capital stock of the
Company for cash, stock, property or other consideration (except one in which
the stockholders of the Company as constituted immediately prior to such
transaction continue to hold after the transaction at least 50% of the voting
power of the capital stock of the Company or the surviving or acquiring entity
or parent entity of the surviving or acquiring entity); (iii) any “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (the “Exchange Act”)
(other than (a) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (b) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company or (c) any current
beneficial stockholder or group, as defined by Rule 13d-5 of the Exchange Act,
including the heirs, assigns and successors thereof, of beneficial ownership,
within the meaning of Rule 13d 3 of the Exchange Act, of securities possessing
more than 20% of the total combined voting power of the Company’s outstanding
securities) hereafter becomes the “beneficial owner,” as defined in Rule 13d 3
of the Exchange Act, directly or indirectly, of securities of the Company
representing 35% or more of the total combined voting power represented by the
Company’s then outstanding voting securities; or (iv) individuals who, as of
sixty (60) days after the Effective Date of this Agreement are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Agreement, be considered
as a member of the Incumbent Board; provided further, however, that a
transaction under clauses (ii) or (iii) above shall not constitute a Change of
Control: (A) if its primary purpose is to change the state of the Company’s
incorporation, (B) if its primary purpose is to create a holding company that
will be owned in substantially the same proportions by the persons who held the
Company’s securities immediately prior to such transaction, or (C) if it is a
bona fide equity financing in which the Company is the surviving corporation.

(b) “DGCL” shall mean the General Corporation Law of the State of Delaware, as
the same exists or may hereafter be amended or interpreted; provided, however,
that in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto.

(c) “Expense” shall mean costs, expenses, liabilities and losses (including,
without limitation, attorneys’ fees, judgments, fines, penalties, ERISA excise
taxes, penalties and amounts paid in settlement and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing for
any of the foregoing, any Proceeding relating to any Indemnifiable Event.

(d) “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the
Company.

 

2



--------------------------------------------------------------------------------

(e) “Proceeding” shall mean any threatened, pending or completed action, suit,
investigation or proceeding, and any appeal thereof, whether civil, criminal,
administrative or investigative, and/or any inquiry or investigation (whether
conducted by the Company or any other party, that the Indemnitee in good faith
believes might lead to the institution of such action) in which Indemnitee is
made, or is threatened to be made, a party to, or a witness in, such action,
suit, proceeding or investigation by reason of the fact that Indemnitee is or
was an officer, director or employee of the Company or is or was serving as an
officer, director, member, employee, trustee or agent of any other entity at the
request of Company.

(f) “Reviewing Party” shall mean any appropriate person or body consisting of a
member or members of the Company’s Board or any other person or body appointed
by the Board (including the special independent counsel referred to in
Section 6) who is not a party to the particular Proceeding with respect to which
the Indemnitee is seeking indemnification.

(g) “Voting Securities” shall mean any securities of the Company which vote
generally in the election of directors.

2. Indemnification. In the event the Indemnitee was or is a party to or is
involved (as a party, witness, or otherwise) in any Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, whether the basis of the
Proceeding is the Indemnitee’s alleged action in an official capacity as a
director or officer or in any other capacity whether or not while serving as a
director or officer, the Company shall indemnify the Indemnitee to the fullest
extent permitted by the DGCL against any and all Expenses, liability, and loss
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid or to be paid in settlement, and any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed on any director or officer as a result of the actual or
deemed receipt of any payments under this Agreement) (collectively,
“Liabilities”) reasonably incurred or suffered by such person in connection with
such Proceeding. The Company shall provide indemnification pursuant to this
Section 2 as soon as practicable, but in no event later than 20 days after it
receives written demand from the Indemnitee. Notwithstanding anything in this
Agreement to the contrary and except as provided in Section 5 below, the
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
(i) in connection with any Proceeding initiated by the Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Proceeding or (ii) on account of any
suit in which judgment is rendered against the Indemnitee pursuant to
Section 16(b) of the Exchange Act for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company. The Company
shall indemnify the Indemnitee to the fiullest extent permitted by the Company’s
Bylaws and applicable Delaware law.

3. Advancement of Expenses. The Company shall advance Expenses to the Indemnitee
within 10 business days of such request (an “Expense Advance”); provided,
however, that if required by the DCGL, such Expenses shall be advanced only upon
delivery to the Company of written acknowledgment by or on behalf of the
Indemnitee to repay such amount if it is ultimately determined by a court of
competent jurisdiction (including the resolution of such matter on appeal) that
the Indemnitee is not entitled to be indemnified by the Company; and provided
further, that the Company shall make such advances only to the extent permitted
by law. Expenses incurred by the Indemnitee while not acting in his/her capacity
as a director or officer, including service with respect to employee benefit
plans, may be advanced upon such terms and conditions as the Board, in its sole
discretion, deems appropriate.

 

3



--------------------------------------------------------------------------------

4. Review Procedure for Indemnification. Notwithstanding the foregoing, (i) the
obligations of the Company under Sections 2 and 3 above shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which the special independent counsel referred to in
Section 6 hereof is involved) that the Indemnitee would not be permitted to be
indemnified under applicable law, and (ii) the obligation of the Company to make
an Expense Advance pursuant to Section 3 above shall be subject to the condition
that, if, when and to the extent that the Reviewing Party determines that the
Indemnitee would not be permitted to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid; provided,
however, that if the Indemnitee has commenced legal proceedings in a court of
competent jurisdiction pursuant to Section 5 below to secure a determination
that the Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that the Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed). The
Indemnitee’s obligation to reimburse the Company for Expense Advances pursuant
to this Section 4 shall be unsecured and no interest shall be charged thereon.
The Reviewing Party shall be selected by the Board, unless there has been a
Change in Control, other than a Change in Control which has been approved by a
majority of the Company’s Board who were directors immediately prior to such
Change in Control, in which case the Reviewing Party shall be the special
independent counsel referred to in Section 6 hereof.

5. Enforcement of Indemnification Rights. If the Reviewing Party determines that
the Indemnitee substantively would not be permitted to be indemnified in whole
or in part under applicable law, or if the Indemnitee has not otherwise been
paid in full pursuant to Sections 2 and 3 above within 10 days after a written
demand has been received by the Company, the Indemnitee shall have the right to
commence litigation in any court in the State of California or Delaware having
subject matter jurisdiction thereof and in which venue is proper to recover the
unpaid amount of the demand (an “Enforcement Proceeding”) and, if successful in
whole or in part, the Indemnitee shall be entitled to be paid any and all
Expenses in connection with such Enforcement Proceeding. The Company hereby
consents to service of process for such Enforcement Proceeding and to appear in
any such Enforcement Proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and the Indemnitee.

6. Change in Control. The Company agrees that if there is a Change in Control of
the Company, other than a Change in Control which has been approved by a
majority of the Company’s Board who were directors immediately prior to such
Change in Control, then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from special independent counsel selected by the Indemnitee
and approved by the

 

4



--------------------------------------------------------------------------------

Company, which approval shall not be unreasonably withheld. Such special
independent counsel shall not have otherwise performed services for the Company
or the Indemnitee, other than in connection with such matters, within the last
five years. Such independent counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement. Such counsel,
among other things, shall render its written opinion to the Company and the
Indemnitee as to whether and to what extent the Indemnitee would be permitted to
be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the special independent counsel referred to above and to indemnify fully
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or the
engagement of special independent counsel pursuant to this Agreement.

7. Partial Indemnity. If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses and Liabilities, but not, however, for the entire amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled. Moreover, notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Proceedings relating in whole or in
part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Expenses incurred in connection therewith. In connection with any
determination by the Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish that the Indemnitee is not so entitled.

8. Non-exclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights the Indemnitee may have under any statute, provision of the
Company’s Certificate of Incorporation or Bylaws, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office. To the extent
that a change in the DGCL permits greater indemnification by agreement than
would be afforded currently under the Company’s Certificate of Incorporation and
Bylaws and this Agreement, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change without further need to amend this Agreement.

9. Liability Insurance. The Company shall be obligated to maintain an insurance
policy or policies providing directors’ and officers’ liability insurance, and
the Indemnitee shall be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage determined by the
Board.

10. Settlement of Claims. The Company shall not be liable to indemnify the
Indemnitee under this Agreement (a) for any amounts paid in settlement of any
action or claim effected without the Company’s written consent, which consent
shall not be unreasonably withheld; or (b) for any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action.

11. No Presumption. For purposes of this Agreement, to the fullest extent
permitted by law, the termination of any Proceeding, action, suit or claim, by
judgment, order, settlement (whether

 

5



--------------------------------------------------------------------------------

with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

12. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against the Indemnitee, the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by state law under the circumstances, and any claim or cause of action
of the Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

13. Consent and Waiver by Third Parties. The Indemnitee hereby represents and
warrants that he or she has obtained all waivers and/or consents from third
parties which are necessary for his or her employment with the Company on the
terms and conditions set forth herein and to execute and perform this Agreement
without being in conflict with any other agreement, obligation or understanding
with any such third party. The Indemnitee represents that he or she is not bound
by any agreement or any other existing or previous business relationship which
conflicts with, or may conflict with, the performance of his or her obligations
hereunder or prevent the full performance of his or her duties and obligations
hereunder.

14. Amendment of this Agreement. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

15. Primacy of Indemnification. Notwithstanding that the Indemnitee may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by other persons (collectively, the “Other Indemnitors”), the Company:
(i) shall be the indemnitor of first resort (i.e., its obligations to the
Indemnitee are primary and any obligation of the Other Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the Indemnitee are secondary); and (ii) shall be required to advance
the full amount of Expenses incurred by the Indemnitee and shall be liable for
the full amount of all Expenses, without regard to any rights the Indemnitee may
have against any of the Other Indemnitors. No advancement or payment by the
Other Indemnitors on behalf of the Indemnitee with respect to any claim for
which the Indemnitee has sought indemnification from the Company shall affect
the immediately preceding sentence, and the Other Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Indemnitee against the Company.
The Company and the Indemnitee agree that the Other Indemnitors are express
third party beneficiaries of the terms of this Section 15.

16. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee (other

 

6



--------------------------------------------------------------------------------

than against the Other Indemnitors), who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

17. No Duplication of Payments. Except as otherwise set forth in Section 15
above, the Company shall not be liable under this Agreement to make any payment
in connection with any claim made against Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
Bylaw, vote, agreement or otherwise) of the amounts otherwise indemnifiable
hereunder.

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company or of any other enterprise at the Company’s request.

19. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflicts of laws.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

22. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

 

  Pure Bioscience, Inc.     1725 Gillespie Way     El Cajon, California 92020  
  Attention: Chief Operating Officer  

 

7



--------------------------------------------------------------------------------

and to the Indemnitee at:

                                                       
                                                 
                                                 
                                               

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day first set forth above.

 

THE COMPANY: PURE BIOSCIENCE, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

INDEMNITEE:

 

Signature Print Name:  

 

 

9